Supreme Court of Florida
                                   ____________

                                  No. SC15-1795
                                  ____________

                          JUAN DAVID RODRIGUEZ,
                                 Appellant,

                                         vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                  [April 20, 2017]

PER CURIAM.

      This case is before this Court on appeal from an order denying a motion to

vacate a sentence of death under Florida Rule of Criminal Procedure 3.851. We

have jurisdiction under article V, section 3(b)(1), Florida Constitution. For the

reasons that follow, we affirm the judgment and sentence.

                   FACTS AND PROCEDURAL HISTORY

      The instant case is Juan David Rodriguez’s second successive

postconviction appeal. “Juan David Rodriguez was convicted of first-degree

murder, armed robbery, conspiracy to commit a felony, attempted armed robbery,

armed burglary with an assault, aggravated assault, and attempted first-degree
murder.” Rodriguez v. State (Rodriguez I), 609 So. 2d 493, 495 (Fla. 1992).

Rodriguez’s convictions stem from a shooting at a shopping center on May 13,

1988, and an attempted home invasion robbery the next day. The facts are

summarized in detail in Rodriguez’s direct appeal. Id. at 495-97. We briefly

discuss the facts as they relate to Rodriguez’s postconviction claims.

      Seeking to discharge a debt, Rodriguez led Ramon Fernandez and Carlos

“Tata” Sponsa to a shopping center. Id. at 495. Rodriguez accosted Abelardo

Saladrigas in the shopping center parking lot, shot him, and took his watch and

briefcase, which held cash and a revolver. Id. at 496. Saladrigas died after

hospitalization. Id. Eye-witnesses observed the attack and the men fleeing in a

blue Mazda. Id. at 495.

      The next day, Rodriguez joined Fernandez, Sponsa, and several other men at

a residence to stage a home invasion robbery. Rodriguez v. State (Rodriguez II),

919 So. 2d 1252, 1259 (Fla. 2005). On the way to the residence, Rodriguez told

Sergio Valdez about the shooting in the shopping center parking lot. Id. The

owner of the residence averted the home invasion by firing a gun at the men. Id.

Fernandez dropped the stolen revolver from the previous day as the men ran from

the home. Id. at 1260. When arrested, Fernandez confessed, told police about his

role in the shopping center shooting, and described Rodriguez’s involvement. Id.

Rodriguez was arrested, charged, and found guilty of all charges. Id.


                                        -2-
      Prior to the penalty phase, Rodriguez moved for appointment of a mental

health expert to evaluate him for mitigation, and the trial court granted the motion.

Id. at 1270. Dr. Leonard Haber testified that Rodriguez claimed to have left school

after the first grade to work and that he demonstrated a lack of effort during Dr.

Haber’s evaluation. Id. Dr. Haber found signs that Rodriguez might be brain

damaged, but determined that “the activities in which Rodriguez engaged . . .

belied a finding of [intellectual disability].” Id. at 1265. Dr. Haber suggested

further testing, which Dr. Noble David conducted and which revealed that

Rodriguez was normal.

      The penalty phase began on March 25, 1990:

             Rodriguez was found guilty of all charges which were tried
      together. By a vote of twelve to zero the jury recommended that he be
      sentenced to death in connection with the Saladrigas murder. The
      court followed this recommendation, finding three aggravating
      factors: 1) prior conviction of violent felony; 2) the murder was
      committed during a robbery and for financial gain; and 3) the murder
      was especially heinous, atrocious, or cruel, and one nonstatutory
      mitigating factor: Rodriguez had a good marriage and family life.

Rodriguez I, 609 So. 2d at 497. Rodriguez raised multiple claims related to his

guilt and penalty phases on direct appeal,1 and this Court affirmed his death

sentence. Id. at 501.


      1. Rodriguez raised the following guilt phase claims on direct appeal:

      (1) It was error to compel him to proceed without the presence of a
      defense witness and to refuse to permit him to introduce that witness’s

                                        -3-
      Rodriguez filed his initial postconviction motion on September 12, 1994,

and filed amended motions in October 1995, April 1997, and July 1997.2


      prior deposition testimony; 2) it was fundamental error to conduct a
      joint trial for the first-degree murder and the charges stemming from
      the attempted home invasion; 3) it was error to admit the victim’s
      sister-in-law’s identification testimony; and 4) inadmissible hearsay
      testimony was introduced to improperly bolster the testimony of the
      State’s chief witnesses.

Rodriguez I, 609 So. 2d at 497. Rodriguez raised the following penalty phase
claims:
      (1) the death penalty is disproportionate in this case; 2) the
      prosecutor’s comments on the defendant’s demeanor off the witness
      stand rendered the sentencing proceedings unfair; 3) the homicide
      was not heinous, atrocious, or cruel; 4) the sentencing order is
      deficient and reflects that the trial court failed to consider certain
      mitigating factors; 5) the trial court considered the impassioned pleas
      of family members, contrary to Booth v. Maryland, 482 U.S. 496
      (1987), overruled by Payne v. Tennessee, 501 U.S. 808 (1991); and
      6) Florida’s death penalty statute is unconstitutional.

Id. at 500.

       2. Rodriguez raised 12 issues regarding the original denial of postconviction
relief and three claims relating to relinquishment of jurisdiction:
      (1) [T]he trial court erred in denying a new penalty phase where the
      evidentiary hearing showed that trial counsel failed to investigate and
      present mental health mitigation and the mental health expert rendered
      inadequate mental health assistance; (2) the trial court erred in
      allowing the State to prepare the sentencing order; (3) the trial court
      erred in summarily denying his claims of a Brady[ v. Maryland, 37
U.S. 83 (1963)] violation based on the State’s failure to disclose
      information concerning Tata, an Ake[ v. Oklahoma, 470 U.S. 68
      (1985)] violation based on failure to provide him with an adequate
      mental health evaluation, and ineffective assistance of trial counsel
      based on counsel’s failure to investigate or prepare for trial, to request

                                        -4-
Rodriguez II, 919 So. 2d at 1260. Following a Huff3 hearing, the circuit court

granted an evidentiary hearing on two ineffective assistance of trial counsel claims

relating to his alleged intellectual disability. Id. at 1260-61. Both Dr. Haber, who

evaluated Rodriguez for trial, and Dr. Latterner, who evaluated Rodriguez for his

postconviction claims, testified at the hearing. Id. at 1275. Dr. Latterner’s

evaluation contradicted Dr. Haber’s findings.




      a severance of offenses, and to object to various other errors at trial;
      (4) Rodriguez was denied effective assistance of counsel due to the
      failure of various agencies to comply with his public records requests;
      (5) the trial judge displayed judicial bias at trial and during the
      postconviction proceedings; (6) trial counsel was ineffective in failing
      to object to jury instructions regarding the aggravating circumstances,
      burden shifting, the jury’s responsibility for sentencing, and an
      automatic aggravating circumstance; (7) prosecutorial misconduct
      occurred during the closing argument; (8) the Florida death penalty
      statute is unconstitutional; (9) an incomplete record on direct appeal
      led to ineffective assistance of counsel; (10) the Rule Regulating the
      Florida Bar 4-3.5(d)(4) prohibition on communication with jurors
      restricts Rodriguez’s access to the courts; (11) impermissible victim
      impact was considered in Rodriguez’s sentencing; and (12) Rodriguez
      did not receive a fundamentally fair trial because of cumulative error.
      . . . (13) [T]he trial judge should have disqualified himself from
      presiding over Rodriguez’s original postconviction proceedings; (14)
      he was not afforded a full and fair hearing on the sentencing order
      issue during relinquishment of jurisdiction; and (15) the trial court
      erred in denying him relief on the merits of the sentencing order issue
      after the evidentiary hearing.

Rodriguez II, 919 So. 2d at 1262.
      3. Huff v. State, 622 So. 2d 982 (Fla. 1993).


                                        -5-
      Dr. Latterner assessed Rodriguez with an IQ score of 64, found he was likely

to have been born intellectually disabled, and opined that Rodriguez had difficulty

appreciating the criminality of his actions and conforming his behavior to the law.

Id. at 1265-66. Based on the conflicting expert testimony and Rodriguez’s

courtroom behavior, which demonstrated awareness and understanding of the

proceedings, the circuit court found that while Rodriguez had a low IQ, he was not

intellectually disabled. Id. at 1266. This Court concluded that because Rodriguez

was not intellectually disabled, he could not establish that any alleged deficiency of

trial counsel prejudiced him for the purposes of his ineffective assistance of

counsel claims. Id. at 1267. This Court also denied Rodriguez’s petition for

habeas corpus relief. 4 Id. at 1259.

      The circuit court summarily denied Rodriguez’s first successive

postconviction motion.5 This Court remanded the summary denial for an



       4. In his habeas petition, “Rodriguez raise[d] several claims of ineffective
assistance of appellate counsel. He also question[ed] this Court’s harmless error
analysis on direct appeal and ask[ed] this Court to revisit the constitutionality of
his indictment in light of the subsequent decisions in Apprendi v. New Jersey, 530
U.S. 466 (2000), and Ring v. Arizona, 536 U.S. 584 (2002).” Rodriguez II, 919
So. 2d at 1262.
       5. Rodriguez’s first successive postconviction motion raised two claims: (1)
Rodriguez is intellectually disabled under Atkins v. Virginia, 536 U.S. 304 (2002);
and (2) Florida Rule of Criminal Procedure 3.203 violates the Sixth, Eighth, and
Fourteenth Amendments to the United States Constitution. Rodriguez II, 919 So.
2d at 1267.


                                        -6-
evidentiary hearing on Rodriguez’s intellectual disability claim. Rodriguez v.

State (Rodriguez III), 968 So. 2d 557 (Fla. 2007) (table). The circuit court held the

evidentiary hearing on January 3, 2011, and subsequently denied relief. Rodriguez

appealed, and this Court determined that Rodriguez failed to demonstrate adaptive

behavior deficits or a reliable IQ score below 70. Rodriguez v. State (Rodriguez

IV), 2013 WL 462069 (Fla. Feb. 6, 2013).

      On December 19, 2013, Rodriguez filed a habeas petition in the Southern

District of Florida, which was ultimately denied after the Southern District denied

a motion to stay pending the determination of Hall v. Florida, 134 S. Ct. 1986

(2014). Order Denying Petition, Rodriguez v. State, Case No. 13-cv-62567 (S.D.

Fla. Jan. 4, 2016). Rodriguez filed a second successive motion for postconviction

relief on May 26, 2015. Rodriguez claimed that Hall entitled him to further litigate

his intellectual disability claim.

      The circuit court conducted a Huff hearing on his intellectual disability

claim at which Rodriguez agreed that he had presented evidence regarding all the

elements of intellectual disability in prior proceedings. Rodriguez claimed that he

was entitled to a new evidentiary hearing under Hall because Hall made improper

the requirement of concurrent adaptive deficits to establish intellectual disability.

Over the State’s objection, the circuit court allowed Rodriguez to file a

memorandum of law containing additional arguments following the Huff hearing.


                                         -7-
        Rodriguez’s subsequent memorandum argued that he had satisfied all

pleading requirements of Florida Rule of Criminal Procedure 3.851 and that

evidence from his prior hearings had been improperly evaluated under Hall. The

circuit court summarily denied the second successive postconviction motion,

finding that Rodriguez’s prior evidentiary hearing on intellectual disability and

other proceedings provided him with the full protections afforded by Atkins and

Hall.

                                     ANALYSIS

        Rodriguez appealed the circuit court’s denial of his Hall claim on February

19, 2016. Rodriguez also filed in this Court a motion requesting permission for

supplemental briefing on Hurst v. Florida, 136 S. Ct. 616 (2016), which was

decided January 12, 2016. This Court allowed the supplemental briefing, and

Rodriguez challenged his death sentence as unconstitutional under Hurst. We

address both Rodriguez’s Hall and Hurst claims.

              I. Whether Rodriguez is Entitled to Relief under Hall

        Rodriguez argues that the circuit court erred in refusing to grant an

evidentiary hearing on his intellectual disability claim. A circuit court may

summarily deny a claim if it is legally insufficient or positively refuted by the

record. Mann v. State, 112 So. 3d 1158, 1161 (Fla. 2013). A decision on whether




                                          -8-
to grant an evidentiary hearing for a successive postconviction motion is a pure

question of law reviewed de novo. Id. at 1162.

      This Court has determined that Hall is retroactive under Witt v. State, 387
So. 2d 922 (Fla. 1980). Walls v. State, 41 Fla. L. Weekly S466, S469 (Fla. Oct.

20, 2016). Thus, we must determine whether Hall requires relief in this case. Hall

established that Florida courts should allow defendants with IQ scores above 70 to

present evidence of the other prongs of intellectual disability at an evidentiary

hearing. This Court has also interpreted Hall to mean that no single factor may be

dispositive and that “if one of the prongs is relatively less strong, a finding of

intellectual disability may still be warranted based on the strength of the other

prongs.” Oats v. State, 181 So. 3d 457, 467-68 (Fla. 2015). Rodriguez argues that

Hall also requires postconviction courts to make all determinations, including

credibility findings, in a manner deferential to the standards of the medical

community and that the use of those standards entitles him to a new evidentiary

hearing.

      In summarily denying the claim, the circuit court below considered the

entire record and the evidence presented at Rodriguez’s July 20, 2015, Huff

hearing. The circuit court determined that Rodriguez received the full benefit of

the protection provided by Atkins and Hall in prior proceedings. To determine

whether summary denial was appropriate, this Court must determine whether Hall


                                          -9-
requires increased deference to the standards of the medical community. We also

consider whether the record conclusively refutes Rodriguez’s claim that the circuit

court below improperly relied upon one single factor and it was dispositive in

violation of Oats and Hall. Finally, we consider whether Rodriguez is entitled to a

new evidentiary hearing based on the changes in Hall in light of similar cases.

      A. Whether Hall Requires Courts to Make Credibility Findings in
                  Accordance with Medical Authorities

      Rodriguez contends that his prior evidentiary hearing does not comport with

Hall because the circuit court made credibility findings that conflict with medical

standards not in evidence. Specifically, Rodriguez contends that credibility

findings made by the circuit court contradict medical standards detailed in a

publication of the American Association on Intellectual and Developmental

Disabilities (AAIDD). See American Association on Intellectual and

Developmental Disabilities, The Death Penalty and Intellectual Disability,

(Edward A. Polloway, ed., 2015). Rodriguez also contends that Cardona v. State,

185 So. 3d 514 (Fla. 2016), supports his position because it held that a circuit court

wrongfully discarded the opinions of medical experts in evaluating intellectual

disability. Id. at 527. Rodriguez further argues that he is entitled to a new

evidentiary hearing because Jones v. State, 966 So. 2d 319 (Fla. 2007), guided the

previous determination regarding his disability in violation of Hall. We affirm the




                                        - 10 -
summary denial below because Rodriguez’s claims are conclusively refuted by the

record. See Mann, 112 So. 3d at 1162.

      The language Rodriguez cites in Hall does not stand for the proposition that

credibility findings are improper when they conflict with medical standards.

Instead, the language justifies the expansion of Florida’s definition of intellectual

disability to encompass more individuals than just those with full-scale IQ scores

below 70. See Hall, 134 S. Ct. at 1993-95. Hall looks to the medical community

“[t]o determine if Florida’s cutoff rule is valid,” but does not change credibility

determinations in intellectual disability proceedings. Id. at 1993. The United

States Supreme Court has clarified that “Hall indicated that being informed by the

medical community does not demand adherence to everything stated in the latest

medical guide.” Moore v. Texas, 2017 WL 1136278, slip op. at 10 (March 28,

2017).6 This Court does not reweigh evidence or second guess a circuit court’s

credibility determinations. Nixon v. State, 2 So. 3d 137, 141 (Fla. 2009) (quoting

Brown v. State, 959 So. 2d 146, 149 (Fla. 2007)).

      Even if Hall increases deference to medical standards as Rodriguez claims,

the circuit court in the prior proceeding weighed the testimony of multiple experts



      6. Unlike the defendant in Moore, Rodriguez’s intellectual disability was
evaluated under “the generally accepted, uncontroversial intellectual-disability
diagnostic definition,” and this Court follows the same three-part standard. Moore,
2017 WL 1136278, slip op. at 6.


                                        - 11 -
and made its findings based on competent, substantial evidence. See Rodriguez

IV, 110 So. 3d at 441. Dr. Weinstein evaluated Rodriguez’s IQ using the Mexican

WAIS-III test and United States norms and testified that he believed Rodriguez

was intellectually disabled. Dr. Suarez opined that the appropriate test for a Cuban

immigrant like Rodriguez was not the Mexican WAIS-III but the Spanish version

because Cuban culture more closely aligns with Spanish culture. Dr. Suarez

further opined that the proper way to accommodate Rodriguez using the Mexican

WAIS-III would be to use Mexican norms to obtain scaled scores and United

States norms to calculate the final score. Dr. Suarez also testified that according to

his tests, Rodriguez was malingering and that none of his IQ scores below 70 were

reliable. Doctors Tasse and Oakland also offered expert opinions on evaluating

intellectual disability.

       The circuit court ultimately found Dr. Suarez’s testimony most credible.

The circuit court agreed that the Mexican WAIS-III test administered by Dr.

Weinstein was unreliable because Rodriguez was not a member of the population

with whom the test is intended to be used. The circuit court also determined that

the IQ scores obtained by Dr. Suarez were unreliable because of Rodriguez’s

malingering. The circuit court also found that Rodriguez had not provided

sufficient evidence to establish adaptive functioning deficits or onset before age




                                        - 12 -
18. This Court does not reweigh evidence or second guess credibility findings on

appeal. See Nixon, 2 So. 3d at 141.

      Contrary to Rodriguez’s claim, the circuit court did not disregard his IQ

scores by simply ignoring expert opinions as occurred in Cardona, 185 So. 3d at

526-27. In Cardona, the circuit court disregarded tests that experts recommended

for the Spanish-speaking, Cuban defendant based solely on the translation of tests

from English to Spanish. Id. at 525-27. The circuit court in Cardona followed a

rigid interpretation of the Florida Administrative Code, which permits only

“specific tests . . . interpreted by trained personnel in conformance with the

instructions provided by the producer of the test,” rather than accepting the

accommodations the experts “considered acceptable in the field in order to provide

the best estimate possible as to [the defendant’s] IQ, in light of the fact that the

tests available to them were not as reliable in this situation.” Id. at 526. The trial

court in Cardona also failed to perform “a comprehensive analysis of all three

prongs [of intellectual disability] as set forth in Hall and its progeny.” Id. at 527.

The circuit court’s evaluation of Rodriguez’s scores in this case does not suffer

from the same errors.

      Unlike Cardona, the circuit court in this case did not evaluate the IQ scores

based on a strict reading of the Florida Administrative Code, but a careful

weighing of all the evidence presented. The circuit court concluded that Dr.


                                         - 13 -
Weinstein’s administration of the test was unreliable based on Dr. Suarez’s expert

testimony about proper accommodations. The circuit court found the score Dr.

Suarez obtained unreliable because of Rodriguez’s malingering. The circuit court

noted that even if the scores below 70 were reliable, Rodriguez had not

demonstrated adaptive deficits or onset before age 18. The circuit court also

considered all three prongs of intellectual disability, further distinguishing this case

from Cardona.

      Finally, Rodriguez contends that he is entitled to a new hearing because

Jones, 966 So. 2d 319, guided the evaluation of his intellectual disability in a

manner contradicting standard medical practices and, therefore, is in violation of

Hall. In Jones, we rejected the argument that “in determining whether a person

experiences deficits in adaptive functioning, only the person’s childhood behavior

is considered,” in favor of evaluating both long-term and current adaptive

functioning. Id. at 325-27. Medical standards indicate that experts cannot

accurately evaluate adaptive functioning in a prison setting. See AAIDD, The

Death Penalty and Intellectual Disability, supra, at 189. Rodriguez argues that to

the extent that Jones requires a defendant to exhibit present deficits in adaptive

functioning, Jones encourages the unreliable practice of evaluating defendants in

prison. Rodriguez asks this Court to find that his prior proceeding violated Hall to

the extent that the circuit court relied on Jones.


                                         - 14 -
      Even if Rodriguez’s interpretation of Hall were correct, the circuit court

considered more than just adaptive functioning testing conducted in prison. The

circuit court evaluated long-term evidence, including testimony of Rodriguez’s

friends who knew him as a child, Dr. Weinstein’s testimony regarding behavior

alleged to demonstrate adaptive functioning deficits and regarding interviews of

Rodriguez’s friends and family, and testimony of other experts who either

evaluated Rodriguez or testified to medical standards related to intellectual

disability. While the circuit court followed Jones in considering IQ alongside

present adaptive functioning, it also considered evidence from family and friends

as Rodriguez argues that the AAIDD and Hall require.

      Hall does not change the standards for credibility determinations in prior

proceedings. The record conclusively refutes Rodriguez’s claim because the

circuit court made findings supported by competent, substantial evidence in prior

proceedings. See Mann, 112 So. 3d at 1162.

B. Whether One Factor Was Dispositive of Rodriguez’s Intellectual Disability
                      Claim in Violation of Oats

      In applying Hall, this Court has held that the test for intellectual disability

must include comprehensive analysis of all three prongs. See Oats, 181 So. 3d at

459, 467 (citing Brumfield v. Cain, 135 S. Ct. 2269, 2278-82 (2015)); Cardona,
185 So. 3d at 527. Rodriguez contends that the circuit court failed to evaluate all

three prongs in tandem after his evidentiary hearing in the prior proceeding and

                                        - 15 -
that this Court did not evaluate manifestation before age 18 in affirming the circuit

court’s decision. We affirm the circuit court’s summary denial because the record

conclusively refutes Rodriguez’s claim. See Mann, 112 So. 3d at 1162.

      The circuit court considered Rodriguez’s current IQ and adaptive deficits

based on the experts’ tests and testimony. Dr. Weinstein believed that there was

no need to demonstrate previous adaptive deficits before age 18, and the other

experts disagreed. Rodriguez’s friends familiar with him before age 18 testified

that he had good hygiene, could care for himself, and could drive. The circuit

court made findings as to Rodriguez’s IQ, adaptive functioning deficits, and age of

onset in its order finding that he is not intellectually disabled:

              The court finds that the results obtained from Dr. Weinstein on
      the Mexican WAIS III are not reliable. Dr. Weinstein conceded that
      IQ tests must be given to a representative example of the population
      with whom it is intended to be used. IQ norming, according to Dr.
      Suarez, takes into account a person’s culture and level of education.
      He stated that if the person is not a member of the population that was
      used to formulate the norm, the results are meaningless. The full scale
      score of 60 obtained on the WAIS is invalid according to Dr. Suarez,
      who administered the test, because of the Defendant’s malingering.
      There are no valid test results to establish that the Defendant’s IQ is
      less than 70.
              Even if this Court accepts the IQ test results of Dr. Weinstein
      and it is assumed that the Defendant’s IQ is less than 70, there is
      absolutely no evidence that Defendant exhibits deficits in his adaptive
      behavior and that they manifested before the age of 18. Dr. Weinstein
      testified that the Defendant leaving the Merchant Marines because he
      fell in love is an example of poor judgment. Millions of men who are
      not mentally retarded have left the military for a job, a family and
      even the love, or perceived love, of a woman. The fact that he may


                                          - 16 -
      have acted on impulse and not reasoning does not render him mentally
      retarded.
              The Defendant has failed to carry his burden of proving the
      three elements necessary to establish that he is mentally retardation
      [sic]: significantly subaverage general intellectual functioning existing
      concurrently with deficits in adaptive behavior and manifested during
      the period from conception to age 18.

Given this discussion of all three prongs in the circuit court’s order and the related

evidence both in the record and described throughout the order, the record

conclusively refutes Rodriguez’s claim that the circuit court did not consider each

prong of the intellectual disability test in tandem.

      This Court did fail to discuss whether evidence below showed onset before

age 18 in its opinion in affirming the circuit court’s order. See Rodriguez IV, 110
So. 3d at 441. Nevertheless, this Court had the full record below at its disposal,

including the circuit court’s holistic review of all three prongs, in determining that

Rodriguez had not demonstrated intellectual disability. See id. While Rodriguez

is correct that this Court did not mention evidence of onset before age 18 in

affirming the circuit court’s decision, he cannot demonstrate that this Court did not

consider the record, which shows no reliable evidence of early onset presented at

his prior evidentiary hearing.

      Summary denial was appropriate because the record reflects that the circuit

court made findings as to all three prongs and evaluated them as a whole in

denying Rodriguez’s claim. See Mann, 112 So. 3d at 1162. Therefore, we deny


                                         - 17 -
relief on this claim. Finally, we consider whether Rodriguez is entitled to an

evidentiary hearing based on the changes in Hall in light of our recent decisions.

 C. Whether Rodriguez is Entitled to a New Evidentiary Hearing under Hall

      Rodriguez contends that this Court cannot speculate as to whether Hall

might affect the testimony of experts or how the defense presented his case at the

prior hearing. While the change in Hall could have affected how the defense

prepared, it is unlikely that the change would affect the outcome in this case.

Rodriguez had IQ scores below 70 such that a finding of intellectual disability was

possible prior to Hall, and Rodriguez’s defense had every opportunity to present its

best case at his prior Atkins evidentiary hearing. Therefore, this case is

distinguishable from cases warranting Hall relief.

      The facts in this case—specifically the findings made after the prior

evidentiary hearing as to each prong of intellectual disability—distinguish this case

from the clear Hall error this Court found in Oats, 181 So. 3d at 471, and Cardona,
185 So. 3d at 527. In Oats, the circuit court wrongfully determined that the

defendant failed to establish onset before age 18 and limited its inquiry to that

single prong in violation of Hall. Oats, 181 So. 3d at 471. In Cardona, the trial

court wrongfully ignored expert recommendations as to the best language

accommodation for IQ tests in rejecting the defendant’s IQ scores and wrongfully

found IQ dispositive of the holistic intellectual disability inquiry. 185 So. 3d at


                                        - 18 -
525-27. In contrast, the circuit court considered evidence concerning all three

prongs of intellectual disability in both Rodriguez’s prior proceeding and in the

summary denial below. In addition, Rodriguez introduced evidence of his

intellectual disability at a hearing on his ineffective assistance of counsel claims

during his initial postconviction proceeding, which this Court found insufficient to

demonstrate intellectual disability. Rodriguez II, 919 So. 2d at 1267.

      Rodriguez had a full Atkins evidentiary hearing, a prior hearing discussing

his intellectual disability in relationship to an ineffective assistance of counsel

claim, and a robust defense at each proceeding. Rodriguez’s argument regarding

Hall’s effect on credibility determinations is legally insufficient. The record

conclusively refutes his argument that one prong was dispositive of his claim.

Based on the foregoing, we affirm the circuit court’s summary denial of

Rodriguez’s Hall claim. Next, we turn to his claim under Hurst.

               II. Rodriguez is Not Entitled to Relief under Hurst

      This Court has determined that Hurst should not be applied retroactively to

those cases final on direct appeal before Ring was decided. Asay v. State, No. 41

Fla. L. Weekly S646, S648 (Fla. Dec. 22, 2016). Because Rodriguez’s death

sentence was final in 1993, Rodriguez is not entitled to Hurst relief. Therefore, we

deny relief on this claim.




                                         - 19 -
                                  CONCLUSION

      Based on the foregoing, we affirm the circuit court’s summary denial of an

evidentiary hearing on Rodriguez’s Hall claim, find that Rodriguez is ineligible for

Hurst relief, and affirm his death sentence.

      It is so ordered.

LABARGA, C.J., and LEWIS, and QUINCE, JJ., concur.
PARIENTE, CANADY, and POLSTON, JJ., concur in result.
LAWSON, J., did not participate.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

An Appeal from the Circuit Court in and for Miami-Dade County,
     Nushin G. Sayfie, Judge - Case No. 131988CF018180B000XX

Neal A. Dupree, Capital Collateral Regional Counsel, Rachel Day, Assistant
Capital Collateral Regional Counsel, and Scott Gavin, Staff Attorney, Southern
Region, Fort Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; and C. Suzanne Bechard,
Assistant Attorney General, Tampa, Florida,

      for Appellee




                                        - 20 -